DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 7, and 8 recite mental processes as applied to human activity (i.e. human interaction with a computer). Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing human activity and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
“a processor configured to execute the instructions to integrate a plurality of layer-by-layer images that are container images of components of a plurality of layers created for the plurality of layers of an integrated image configured by the plurality of layers that is a container image to be created to create the integrated image by copying files from the plurality of layer-by-layer images to the integrated image on the basis of  the plurality of layer-by-layer images and configuration definition information of the plurality of layer-by-layer images.”

These steps describe a mental process and human developer activity related to creating a container by integrating several layer images.    Hence the integrate step is a mental step generically performed by a computer (see MPEP 2106.04(a)(2) III C).  Further, the additional limitation is an additional limitation that indicates a field of use (2106.05(f); 2106.05(h); 2106.05(g) and 2106.07(a)) that is necessarily caused by the abstract idea of submitting an instruction by the developer.  The acts of copying files amounts to simply storing information in memory recognized by the Courts as insignificant extra solution activity. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Independent claims 7 and 8, while not identical, include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the claimed computer-implemented method, system, and non-transitory computer-readable recording medium  are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 2-6 do not cure the deficiencies of independent claim 1 and are rejected due to their dependency on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are  rejected under 35 U.S.C. 103 as being anticipated by Bhat et al. (United States Patent Application Publication 2017/0277524).
As per claim 1, Bhat teaches the invention as claimed including, a container image integration system comprising: 
	a memory configured to store instructions ([0068], At least one memory device 105 contains stored computer program code 107, which is a computer program that comprises computer-executable instructions); and 
	a processor configured to execute the instructions to integrate a plurality of layer-by-layer images (Abstract, A processor creates an image file by processing each instruction of an image-container file in sequential order, where each instruction adds a layer to the image file that identifies either an unconditional or a parallel software layer of a container; and [0068], The stored computer program code includes a program that implements a method for dynamic container deployment with parallel conditional layers in accordance with embodiments of the present invention, and may implement other embodiments described in this specification, including the methods illustrated in FIGS. 1-9…Computer program code 107 stored in the storage devices 111 is configured to be executed by processor 103 via the memory devices 105. Processor 103 executes the stored computer program code 107) that are container images of components of a plurality of layers created for the plurality of layers of an integrated image  ([0026],  the processor processing instructions of an image-creation file that, when run, create an image file configured to deploy instances of a container) configured by the plurality of layers that is a container image to be created to create the integrated image ([0027],  each instance of the container comprises an ordered stack of layers selected from a set of deployable software layers; and [0083], adding conditional deployment capabilities to a container system by adding a feature of parallel layers to an image file…When the image file is run, in order to deploy a container, only one candidate parallel layer is selected for each level of the container's stack. In this way, the resulting container still comprises a stack of layers, one layer at each level of the stack) by copying files from the plurality of layer-by-layer images to the integrated image on the basis of the plurality of layer-by-layer images ([0085], Step 201 initiates an iterative process of steps 203-219. Each iteration of this process processes one instruction of a Dockerfile (or a similar type of image-creation file in a different container system) in the order in which the instructions are listed in the Dockerfile. This procedure continues until the last instruction of the image-creation file is processed; [0086], The processor steps through the Dockerfile instructions in a sequential order, with each instruction adding a new layer to the image file under construction; [0102],  the system deploys an empty “container” into which will be deployed layers of the image file created by the method of FIG. 2; and [0104], Step 315 initiates an iterative process of steps 305-311. This process will run once for each parallel or nonconditional layer stored in the enhanced image file created by a method of FIG. 2. Each iteration of this iterative process will either deploy an unconditional layer or determine whether a parallel layer of the image file will be deployed. This iterative process will thus deploy an instance of the container, layer by layer, in order of the deployed layers' levels. In other words, a first iteration of the iterative process will deploy one layer at level 1, a second iteration will deploy one level-2 layer, and so forth) and configuration definition information of the plurality of layer-by-layer images ([0054], facilitate conditional, dynamic container deployment, where variations of a container may be automatically selected and deployed as a function of extrinsic conditions known at deployment time, and where each variation is adapted to a particular platform, environment, or other context associated with each image-file layer as a function of novel instructions of the image-creation file associated with the image file;[0093],  the system in step 211 might save a data structure on disc that comprises an image of each application, operating system, or tool that might be deployed by the new layer, along with associated data, such as configuration settings; and [0095], additional metadata associated with the new layer is identified, formatted, and saved. Such metadata may comprise one or more identifications of: a level of the new layer; a condition under which the layer should be deployed into a deployed container; one or more layers that must be inserted, or may only be inserted, into a deployed container if the conditional layer is inserted; minimum or maximum resource requirements; operating system settings or other environmental settings associated with the deployed layer; dependency relationships among software entities comprised by the layer; or any other information that, as a function of implementation details, is deemed necessary in order to properly deploy the layer or to determine whether to deploy the layer).

As per claim 2, Bhat teaches, wherein the processor is configured to execute the instructions to confirm compatibility between a components of a layer and a component of another layer on which the component depends ([0091], the system continues processing the conditional instruction by identifying all file changes that will be required in order to deploy the conditional layer into a container. In some embodiments, depending in part upon the type of container technology or platform being used, the system may in this step identify other types of changes, conditions, or other metadata associated with the new layer; [0095], additional metadata associated with the new layer is identified, formatted, and saved. Such metadata may comprise one or more identifications of: a level of the new layer; a condition under which the layer should be deployed into a deployed container; one or more layers that must be inserted, or may only be inserted, into a deployed container if the conditional layer is inserted ….. dependency relationships among software entities comprised by the layer; or any other information that, as a function of implementation details, is deemed necessary in order to properly deploy the layer or to determine whether to deploy the layer; and [0110], Although the system may use any means known in the art to determine whether a parallel layer currently being processed satisfies its associated condition, in the example of FIG. 3, the system makes this determination by determining whether metadata comprised by or associated with the layer currently being processed associates that layer with a characteristic of the operating environment into which the image file will deploy a container. If, for example, a condition specifies that a parallel layer may be deployed only if the container is deployed under a particular operating system, the system will determine whether the container's operating system is the one specified by the condition).

As per claim 3, Bhat teaches, wherein the processor is configured to execute the instructions to resolve a conflict of a file on the basis of the configuration definition information in a case of a conflict state in which the file already exists in a copy destination ([0095], additional metadata associated with the new layer is identified, formatted, and saved. Such metadata may comprise one or more identifications of: a level of the new layer; a condition under which the layer should be deployed into a deployed container; one or more layers that must be inserted, or may only be inserted, into a deployed container if the conditional layer is inserted; minimum or maximum resource requirements; operating system settings or other environmental settings associated with the deployed layer; dependency relationships among software entities comprised by the layer; or any other information that, as a function of implementation details, is deemed necessary in order to properly deploy the layer or to determine whether to deploy the layer; and [0100], At the conclusion of the last iteration of the procedure of FIG. 2, the system will have built a novel type of image file that may comprise multiple, alternate “parallel” layers that occupy a same stack level. In such cases, conditions evaluated at the time that the image file is used to deploy an instance of a container will determine which of the alternate parallel layers is to be deployed at that particular level).

As per claim 4, Bhat teaches, wherein the memory is configured to store the plurality of layer-by-layer images ([0093], the system in step 211 might save a data structure on disc that comprises an image of each application, operating system, or tool that might be deployed by the new layer, along with associated data, such as configuration settings), and when the integrated image is configured by N layers, N being an integer greater than or equal to 2 ([0102],  the system deploys an empty “container” into which will be deployed layers of the image file created by the method of FIG. 2), the memory is configured to store N layer-by-layer images ([0096], metadata might be embedded into a Dockerfile instruction, or into one or more predefined application images that are to be incorporated into a newly created parallel layer), and a layer-by-layer image of an n-th layer from the bottom, n being an integer that satisfies 1 ≤ n ≤N, is a container image including a component corresponding to a first layer from the bottom to a component corresponding to the n-th layer from the bottom ([0096], if the Dockerfile being processed creates an image file that may deploy one of three possible “parallel” layers on level 4 of a container instance, each of those three conditional level-4 layers may correspond to one of three conditional statements in the Docker file. In such a case, in order to distinguish such parallel layers from unconditional layers that would instead be stacked on top of each other at three distinct adjacent levels, each of those parallel layers would be associated with metadata that identifies it as being associated with a same level 4. In some embodiments, this metadata might be embedded into a Dockerfile instruction, or into one or more predefined application images that are to be incorporated into a newly created parallel layer; [0099], the system “commits” or otherwise stores the layer in the image file currently being built. This layer would be committed to a level one higher than the level of the most recently created previous conditional or nonconditional layer; and [0104], Step 315 initiates an iterative process of steps 305-311. This process will run once for each parallel or nonconditional layer stored in the enhanced image file created by a method of FIG. 2. Each iteration of this iterative process will either deploy an unconditional layer or determine whether a parallel layer of the image file will be deployed. This iterative process will thus deploy an instance of the container, layer by layer, in order of the deployed layers' levels. In other words, a first iteration of the iterative process will deploy one layer at level 1, a second iteration will deploy one level-2 layer, and so forth).

As per claim 5, Bhat teaches, wherein the processor is configured to execute the instructions to create and update the plurality of layer-by-layer images ([0104], Step 315 initiates an iterative process of steps 305-311. This process will run once for each parallel or nonconditional layer stored in the enhanced image file created by a method of FIG. 2. Each iteration of this iterative process will either deploy an unconditional layer or determine whether a parallel layer of the image file will be deployed. This iterative process will thus deploy an instance of the container, layer by layer, in order of the deployed layers' levels. In other words, a first iteration of the iterative process will deploy one layer at level 1, a second iteration will deploy one level-2 layer, and so forth), and when a component corresponding to the n-th layer from the bottom is updated, update a layer-by-layer image of the n-th layer from the bottom ([0091], the system continues processing the conditional instruction by identifying all file changes that will be required in order to deploy the conditional layer into a container. In some embodiments, depending in part upon the type of container technology or platform being used, the system may in this step identify other types of changes, conditions, or other metadata associated with the new layer; and [0114], The procedure of FIG. 3 will be performed in order of layer level. That is, it will start with the lowest levels, allocating a file system and operating system, if required, and then proceed level-by-level up the stack of layers in the image file, as ordered by the instruction sequence of the Dockerfile in the method of FIG. 2. At a level that may be comprise any one of several parallel conditional layers, the system will deploy only one layer, which may be selected by steps 309 and 311, and then move on to determine which layer should be deployed at the next highest level).

As per claim 6, Bhat teaches, wherein the processor is configured to execute the instruction to read a layer-by-layer image created for a component that matches a name and version information from the memory ([0077], the software applications and version numbers are identified and compared to a list of software applications and correct version numbers that have been tested to work with program code 107. A software application that is missing or that does not match a correct version number is upgraded to the correct version) and copy a file from the layer-by-layer image on the basis of integrated definition information  that defines names and version information of the components of the plurality of layers ([0078], A program instruction that passes parameters from program code 107 to a software application is checked to ensure that the instruction's parameter list matches a parameter list required by the program code 107. Conversely, a parameter passed by the software application to program code 107 is checked to ensure that the parameter matches a parameter required by program code 107. The client and server operating systems, including the network operating systems, are identified and compared to a list of operating systems, version numbers, and network software programs that have been tested to work with program code 107; and [0079], After ensuring that the software, where program code 107 is to be deployed, is at a correct version level that has been tested to work with program code 107, the integration is completed by installing program code 107 on the clients and servers).

As per claim 7, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 8, this is the “non-transitory computer-readable recording medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199